Case 2:18-cv-00012-JPJ-PMS Document 33 Filed 10/29/18 Page 1 of 6 Pageid#: 146


                   IN TH E W ESTERN DISTRICT COIJRT OF VIA GINH wD- ogncEu,s, Disy.couam
                            BIG STONE/ABING DON DIW SION           ATM JNGO N,VA

                                                                                      22T 29 2218
   G LINDA SCOTT,
                                                                                atUm   Q u
                                                                                          ,      LERK
                                                                                                    c
   PLAG TIR
   V.                                                   CL.NO .2:18CV00012

   Virginia D epartm entof
   M edicalAssistantServices
   (VA DM AS),
   D EFEND A NT .


                                  EG TLKL DISCLOSURES

             The Plaintifr,in response to the Orderdated Octöber2,2018,filesthe follow ing
   in accordance w11 Rule 26(a)(1) and 26(3)(A)(4).Plaintx provides here a list of
   pertinentnnm es,exbibitsarld docum entssheintendsto utilize and presentasevidenceto
   support the claims and defenses in her pleadings. A11 docllments are held in her
   possession unlessotherwise notedtobealso heldby athirdparty:


                                          1.      Exbibits


   a.ExhibitsandDocumentssupportingclaims(a)through(g)ofinitialComplaint

        1. M inorchild'sVA DM ASEDCD eliébilitydocumentsdatedApril20161
        2 M inorchild'sDM AS 7 dated September20182
         .


        3. Pediatricreferralsforminorchild between January 2017 and October20183
        4. M arriagecertifcateforPlainéF and legalspouse4
        5. PPL Enrollm entdocum entaéon forlegalspouse5
        6. LettersenttoEDCD Division ofDI  M AS viaem ailonFebruary 16,20186

   1AlsoheldbyVA DM ASand t.lr Bedford CountyHealthDem rtment
   2AlsoheldbyAnflaem andtheminorchild'sPediatricoœ cetWellmoxltM edicalM sociates)
   3Alsoheldby theminorchild'sPediatricOm ce
   4AlsoheldbyW iseCounty CircttitCourt
   5AlsoheldbyPPL


                                                                                      Pg 1 of6
Case 2:18-cv-00012-JPJ-PMS Document 33 Filed 10/29/18 Page 2 of 6 Pageid#: 147


             EmailsexchangedbdweenPlaindfrand EDCD Division ofDM AS between
             Febm ary2018and M arch 20187
      8.     Relevantsection ofVA DM ASEDCD PolicyM anual(Chapter11,pg.19)8
      9. Verizon telephonerecordsforcommunicaion between the Plaindfrand
         VA DM AS between Febm ary 2018andM ay 20189


   b.Exhibitsand Docum entssupporting Plaintifrsbonafdereligiousbeliefs


          l0.Reli#oustraining (Rhomeschool'')exemptionformsfrom 2012to201810
          11.Vaccinaéon exempéon form sform inorchildren from 2006 to 2018
      -   12.V accinadon exem ption form forPlaintiffin 2013
          13 LSAT Samrday Sabbat.  h keeperletterfrom localministerin 201811


   c.ExhibitsandDocum entssuppoling Plaintiffsleterdated Februral'y 16,2018


          14.Scholasticwliéngson theconceptofYichud in Judaism
          15.Scholasticwritingson theconceptofShomerzleg/l/oinJudaism
          16.Scholasticwritingson theconceptofTzniut in Judaism
          17.Scholasticwritingson theconceptofgiluit'
                                                    zrlyo/inJudaism


   d. Exhibitsand DoclzmentssupportingPlaintiY sém elineoffling


          18.Enrollm entw ith nursing agency M ay 2016
          19.Plaintiff slease dated M ay 2016
      20.M edicaidpolioy docum entsstaéng thatthosewith an EW cannotbeEOR whhout
         signing overtheirEm to PPL12
      21 Plaintiffsestablishmentofherkm in201513

   6Also heldby VA DM ASEDCD Division
   ?AlsoheldbytheVA DM ASEDCD Divksion
   EPublicdocument
   9Also heldbyVerizon CellularCompany
   10Also heldby W iseColmty SchoolBoard
   11Also hddby LSAC
   12Publicdocument
   13Also heldbythel'R:


                                                                               Pg 2 of6
Case 2:18-cv-00012-JPJ-PMS Document 33 Filed 10/29/18 Page 3 of 6 Pageid#: 148


      22. PPL docum entaéon dem onstraéngPlaintic sattem ptsto enrollasEOR in 201614
      23. FosterCareAlumniDocumentationls
      24. Enrollm entdocumentsfor3 PPL attendD ts2016 - 201816
      25.CorrespondencebetweenPPL attendantand Plaintiffduring Sept.-oc'
                                                                       t.2016
      26 M aliciousCPS reportforNovem ber201617
         .



      27.LettersenttoNursing Agency February 2017
      28 M alidousCPS reportforM arch2017l:
         .



      29.Petition toPurgem aliciousCPS reportsGledin W iseCounty CircuitCourt
      30.ContractsforPPL attendanthired M arch 2017
      31. PPL docum ents establishing the PlaintiY slegalspouse as EOR 19

      32.Plaintiffslease dated June2017
      33.Plainéffslegalspouse'sleasedated December2017
      34.Documentation demonstrating Plaintiffslegalspouse'sem ploym entandfnancial
             obligadons
      35.Proofofpregnancy(ofPlaintifg 2017-2018
      36. LetterstotheIRS in July 2017 requesdngthedissoluéon ofthePlaintic sEm 20
      37.Correspondence with the IR.S requesting thePlaintif rem ovebusinesslettersfrom
             herEm
      38. Unemploym entbenefitsclaim from PPL attendantlaid offin June201521


   e. Exhibitsand Doclzmentssuppoë ngPlaintiff'sstanding


      39 .   PPL documentslistingthePlaintiffasEOR (EmployerofRecord)22
      40 Policy documentsdemonstraéngtheEOR 'srolesand responsibilitiesz3
         .


      41. Sam ple ofa PPL tim eshed 24


   14Also heldby PPL
   15Also heldby Fm'rrnx
                       . Count
                             y.VA JuvenileandDomeO cRelatiorksCourt
   16Also heldl)yPPL
   17A1SO heldby W iseCotmty DSS
   18AIS0 heldby w isecounty Dss
   19Also heldby PPL
   20Also heldby tlleIRS
   21Also heldby theVirginiaEmplom entCommission
   22Also heldbyPPL
   23PublicPPL docnments
   24A1SO hddby PPL


                                                                              Pg 3 of6
Case 2:18-cv-00012-JPJ-PMS Document 33 Filed 10/29/18 Page 4 of 6 Pageid#: 149


                                1T.        lnjuly inFad andDamages

   a. Exhibitsand Docllmentaéons


              1. Correspondencefrom AppalachianSchoolofLaw (ASQ notingthatthe
                  Plaintiffsw ithdrawalwasprocessed
              2. PersonalcorrespondencebetweentlzePlaintif andherspouse(October
                 2017)
              3. LetterofRecommendation writtenbythePlaintifpslegalspouse25
              4. Tuition statem entsfortheFallof2017 atASL26
              5. Scholarship statem entsforthe Fallof2017 atA SL 27
              6. R eceiptsforhousing forFall2017 enrollm entatA SL
              7. Receiptsfortextbooksand educationalcostsforFall2017 enrollm entat
                  A SL


   b.Calculation ofD am ages


              8. Actualdamages:$6,000
              9. Non-econom ic damages'
                                      .n/a


                                             111.   N am es


   a. Personslikely tohavediscoverableinformation


                  VirginiaDM ASEDCD ChiefDeputy
              NAN1E(S):KarenKimsey,ChiefDeputy
              ADDRESS:600 EastBroad Street,Richm ond,V A 23219
              TELEPH ON E:804-786-8099




   25Also heldby Appalachian SchoolofLaw
   26Also heldby AppalachianSchoolofLaw
   27Also heldby AppalachianSchoolofLaw


                                                                           Pg 4 of6
Case 2:18-cv-00012-JPJ-PMS Document 33 Filed 10/29/18 Page 5 of 6 Pageid#: 150


                     Vire iaDM ASEDCD Employee
            NAM IXSI:M amieW hile
            ADDRESS:600EastBroad StreetyW chmond,VA 23219
            TELEPH ON E :804-786-8099




   RESPECTW TIJ,Y SUBM ITTED,




     elinda Scotkpro-se
   PO BOX 1133-2014PM 887
   Richmond,Vir/rlia
   540.692.2342
   mscottw@> u.edu




                                                                  Pg 5 of 6
Case 2:18-cv-00012-JPJ-PMS Document 33 Filed 10/29/18 Page 6 of 6 Pageid#: 151


                                  tzertuicateofService


   1,M elinda Scott have m ailed a copy of this Iniéal Disclostlres to the Defendant,by
   counsel, to Sheri Kellya Assistant Attorney Generàl, at 204 Abingdon Place,
   Abingdon, VA 24211       &    Jennifer L. Gobble, Assistant Attom ey General, at
   600EastBroadSta6thflr.,RichmondaVirgnia23219onthis SFM                      dayof
      Q'd,X         2018.
                       ,




                                                               Respedfully subm itted,




                                                                 M elinda Scottrro-xd
                                                           PO BOX 1133-2014PM 887
                                                                   Richmond,Vir/nia
                                                                         540.692.2342
                                                                   mscottw@gmu.edu




                                                                             Pg 6 of6
